Title: To George Washington from Robert Stewart, 22 October 1758
From: Stewart, Robert
To: Washington, George



My Dear Sir
Camp at Reas Town Ocr 22d 1758

I had the pleasure of receiving your kind favour of the 16th Inst. and am extremely sorry your March prov’d so disagreeable and doubly so at it’s cause unless the Weather continues good I dread the consequences.
Your Letter for Winchester I deliver’d to Jenkins who sets out this morning yours by Mr Chew will be sent by the first Conveyance for Philadelphia.
Yesterday Orders were issued for the Troops & Artillery to March to morrow so that I flatter myself with the hopes of being with you soon.
Majr Wells who is left to Command here promises to take the greatest care in forwarding any Letters that may come up for you after we March.
Speirs & Smith have got a thousand Shirts and engages to supply any qty of Flannels, half thicks Shoes and Stockgs and thinks they can get you about 200 Blankets in 6 or 7 days but the Blankets they cannot engage for and would be glad to know as soon as possible what qty of each kind you will want to whom they will deliver the Goods & how they are to be sent up I have with difficulty prevaild upon them not to part with any till they hear from you.
Colo. Byrd is inform’d from below that your Regiment is to be kept up and that his will be kept in Pay during the Campaign whatever time it may continue.
   The Assembly of Pensylvania have voted another hundd thousand Pounds—C. W. Steuart is, by the Doctor’s Advice and the Generals Permission gone to N. York Colo. Byrd & Sr John has given him an unlimited Cr.

Colo. Byrd desires his Complimts may be made you & that he wrote to Govr Fauquier the cause of your not being able to write to him—Mercer is not yet come up—your Cow will come up with us—Please offer my Complements to our Officers & allow me the pleasure of Subscribing myself with the greatest Esteem My Dear Colo. Your most Affecte & most Obt hble Servt

Robert Stewart

